TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00192-CV






Texas Property and Casualty Insurance Guaranty Association, Appellant



v.



Texas Association of School Boards Workers' Compensation Self-Insurance Fund, 
Individually and on Behalf of the Independent School Districts of Aransas Pass,

El Paso, Irving, Houston, and Hico, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. 94-14703, HONORABLE MARY PEARL WILLIAMS, JUDGE PRESIDING 






PER CURIAM


	Appellant Texas Property and Casualty Insurance Guaranty Association and appellee
Texas Association of School Boards Workers' Compensation Self-Insurance Fund, Individually and on
Behalf of the Independent School Districts of Aransas Pass, El Paso, Irving, Houston, and Hico jointly
move this Court to vacate the trial court's judgment and render judgment that appellee take nothing against
appellant.  We note that reversing the trial court's judgment has the effect of vacating it and conforms to
this Court's practice of reversing the trial court's judgment when rendering a new judgment rather than
vacating the trial court's judgment and rendering judgment.  Starnes v. Chapman, 793 S.W.2d 104, 106
(Tex. App.--Dallas 1990, no writ).  Compare Tex. R. App. P. 43.2(c) with 43.2(e).

	We grant the parties' motion.  Tex. R. App. P. 42.1(a)(1).  We reverse the trial court's
judgment and render judgment that appellee take nothing against appellant.



Before Justices Powers, Kidd and B. A. Smith

Judgment Reversed and Rendered on Joint Motion

Filed:    February 5, 1998

Do Not Publish